Citation Nr: 0909632	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, 
currently rated as 0 percent disabling.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and [redacted]





ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from November 1975 to August 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

The appellant offered testimony at a hearing before the 
undersigned Veterans Law Judge in January 2009.  A transcript 
of that hearing is of record.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On VA audiometric examination in March 2008, for the right 
ear the average decibel loss was 47.5 and the speech 
recognition score was 84 percent (level II); and for the left 
ear the average decibel loss was 52.5 with the speech 
recognition score of 92 percent (level I).






CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in March 2005.  The Board notes that the appellant is 
challenging the disability evaluation assigned following the 
grant of service connection.  In Dingess, the U.S. Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra. at 
490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Legal Criteria and Analysis

The appellant's service-connected bilateral hearing loss 
disability has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  



On the April 2005 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
65
65
LEFT
25
25
70
75

The appellant had a pure tone average of 44 for the right ear 
and 49 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in left ear.  

On the March 2008 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
65
70
LEFT
25
35
70
80

The appellant had a pure tone average of 47.5 for the right 
ear and 52.5 for the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
92 percent in left ear.  

The April 2005 audiological evaluation revealed an average 
right ear pure tone decibel loss of 44 with speech 
recognition of 96 percent.  This corresponds to a numeric 
designation of Level I hearing in the right ear.  38 C.F.R. § 
4.87, Table VI (2008).  The veteran had a left ear average 
pure tone decibel loss of 49 with speech recognition of 100 
percent.  These findings are consistent with Level I hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2008).  

The March 2008 audiological evaluation revealed an average 
right ear pure tone decibel loss of 47.5 with speech 
recognition of 84 percent.  This corresponds to a numeric 
designation of Level II hearing in the right ear.  38 C.F.R. 
§ 4.87, Table VI (2008).  The veteran had a left ear average 
pure tone decibel loss of 52.5 with speech recognition of 92 
percent.  These findings are consistent with Level I hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2008).  

As shown above, at most, the audiometric examinations support 
a 0 percent rating for bilateral hearing loss disability.  
The Board notes that the appellant's assertions that his 
hearing has deteriorated are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, as noted above, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  In this case, the numeric 
designations produce a 0 percent disability evaluation.  38 
C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, the 0 
percent rating presently assigned accurately reflects the 
degree of the appellant's service-connected hearing 
impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 
4.85, Diagnostic Code 6100.  

The Board notes that the appellant does not have an 
exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 
given that the results of audiology testing do not show 
puretone thresholds at all four of the specific frequencies 
of 55 decibels or more.  The results also fail to show that 
the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz. 

Based on the foregoing, the claim for a compensable 
evaluation for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).



ORDER

A compensable disability rating for bilateral hearing loss 
disability is denied.  


REMAND

The appellant seeks service connection for hypertension.  
Service treatment records show that the vascular system was 
reported normal in November 1986, April 1975 and May 1997.  
Normal heart was shown in April 1993, September 1993 and 
February 1995.  A history of hypertension, within normal 
limits today was noted in July 1991.  

The appellant denied high blood pressure in April 1975, 
February 1986, April 1997, March 1997, February 2001, 
November 2001, March 2003 and May 2004.  The veteran reported 
high blood pressure in November 2004.  High blood pressure, 
no meds, was noted in September 2004.  A history of high 
blood pressure, borderline, controlled by diet/exercise was 
noted in April 2005.  

In February 2005, an assessment was given of pre-
hypertension/stage I hypertension.  Hypertension on and off 
for two years was noted in April 2005.  The veteran was 
afforded a VA compensation and pension examination in April 
2005.  Hypertension not found on examination was noted.  The 
April 1, 2005 examination revealed blood pressure sitting 
results of 153/96, 129/98 and 154/100, and standing results 
of 140/90 and recumbent results of 130/80.  Examination of 
April 4, 2005 revealed blood pressure of 137/85 and 
examination on April 5, 2005 revealed blood pressure results 
of 146/91.  No history of hypertension was noted in January 
2006.  HTN increase in pain since dc was noted in January 
2006 and April 2006.  

VA has a specific regulation for determining the presence of 
hypertension.  The Board is of the opinion that a VA 
compensation and pension examination is necessary before this 
issue can be decided.  Pursuant to 38 U.S.C.A. §  5103A(d)(2) 
and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an 
examination or an opinion if it is necessary to decide the 
claim.  To ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to his claim and 
to ensure full compliance with due process requirements, a 
remand is necessary.  

Accordingly, the case is REMANDED for the following action:

The appellant should be afforded a VA 
examination for the purposes of 
determining if the appellant has 
hypertension.  After careful review of the 
claims folder, the examiner should provide 
an opinion as to whether the appellant has 
hypertension and if present whether such 
is related to in-service manifestations or 
reports.  

The examinations must comply with the 
guidance established in the note to 
Diagnostic Code 7101.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


